Name: Commission Regulation (EEC) No 3150/85 of 12 November 1985 establishing a system of surveillance applicable to imports into France of yellowfin tuna intended for the industrial manufacture of products falling within heading No 16.04 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: agri-foodstuffs;  Europe;  trade;  trade policy;  fisheries
 Date Published: nan

 13 . 11 . 85 Official Journal of the European Communities No L 299/9 COMMISSION REGULATION (EEC) No 3150/85 of 12 November 1985 establishing a system of surveillance applicable to imports into France of yellowfin tuna intended for the industrial manufacture of products falling within heading No 16.04 of the Common Customs Tariff whereas the surveillance system should therefore be confined to imports into France ; HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products (') and, in particular, Article 24 (2) thereof, Whereas the French Republic has requested the Commis ­ sion to take measures to suspend imports into France of yellowfin tuna intended for the industrial manufacture of products falling within heading No 16.04 of the Common Customs Tariff ; whereas the Commission has requested further information, which was supplied on 8 November 1985 ; Whereas the volume of the imports of the product in question into France between the beginning of 1985 and 15 October this year, which shows a 20 % increase compared with the same period of last year, and the price levels at which the said imports have been made, especially in recent months, have had an impact on the level of selling prices on the French market for yellowfin tuna in its most common presentation ; Whereas the stocks of yellowfin tuna available in certain third countries are very large and the price levels at which such stocks are offered on the international market are very few ; Whereas Community production of yellowfin tuna intended for industrial manufacture is concentrated in France ; whereas the said Member State also possesses a large tuna-processing industry which traditionally obtains a large part of its supplies on the international market ; Whereas, in order to prevent any distrubance of the French yellowfin tuna market such as to jeopardize the aims of Article 39 of the Treaty, detailed advance know ­ ledge is needed of the conditions relating to any imports of the product in question into France ; whereas a system for the surveillance of French imports of yellowfin tuna intended for the industrial manufacture of products falling within heading No 1 6.04 of the Common Customs Tariff should therefore be introduced for a limited period ; Whereas, according to the information currently available, no such situation warranting special measures obtains on the markets of the other regions of the Community ; Article 1 1 . Yellowfin tuna from third countries for the indus ­ trial manufacture of products falling within subheadings : 03.01 B I c) 1 aa) 11 aaa) 03.01 B I c) 1 aa) 11 bbb) 03.01 B I c) 1 bb) 11 aaa) 03.01 B I c) 1 bb) 11 bbb) 03.01 B I c) 1 cc) 11 aaa) 03.01 B I c) 1 cc) 11 bbb) shall be allowed into free circulation in France subject to the submission of an import document. The said docu ­ ment shall be issued or endorsed by the French authori ­ ties in respect of all the quantities requested within not more than five working days after the lodging, depending on the national legislation in force, of either a declaration or a simple application by any Community importer regardless of his place of establishment in the Commu ­ nity, without prejudice to compliance with the other conditions laid down in the regulations in force. 2. The declaration or application to be made by the importer shall provide the following particulars : (a) name and address of the importer ; (b) description of the product, including :  commercial name,  tariff heading according to the nomenclature of the Common Customs Tariff,  country of origin,  country of dispatch ; (c) the value of the product expressed as the free-at- frontier cif price and the quantity of each category and form of presentation of the imported product ; (d) the date(s) and place(s) of importation. 3 . Paragraph 2 shall be no impediment to free circula ­ tion if the unit price at which the transaction is made or if the quantities of products presented for importation exceed, in total, the unit price or quantity stated in the import document respectively by less than 5 % .(') OJ No L 379, 31 . 12. 1981 , p. 1 . No L 299/10 Official Journal of the European Communities 13 . 11 . 85 Where, on presentation of the imported product for release into free circulation, the competent authority finds that the conditions printed on the import document by virtue of which the goods are allowed into free circulation have not been complied with, the importer shall be required to submit a new application for an import docu ­ ment for the operation in question in accordance with the conditions laid down in paragraphs 1 and 2. Article 2 1 . The French authorities shall notify the Commission forthwith by telex of the quantities, unit price, country of origin and country of dispatch in respect of :  each request for an import document,  the imports made under each import document. 2. For the duration of the application of this Regula ­ tion, the notification referred to in Article 2 ( 1 ) of Commission Regulation (EEC) No 3191 /82 (') shall be suspended for the products in question. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 January 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 1985. For the Commission Frans ANDRIESSEN The President (') OJ No L 338 , 30 . 11 . 1982, p. 13 .